DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending.
Claim 1 is currently amended.
Claims 1-15 have been examined.

Priority
This application is a 371 of PCT/US2017/049376 08/30/2017
PCT/US2017/049376 has PRO 62/385,385 09/09/2016

Terminal disclaimer
The terminal disclaimer filed on 10/30/2020 disclaiming the terminal portion of any copending applications 16328389, 16815749, and 16433223 has been reviewed and accepted. The terminal disclaimer has been recorded.

Withdrawn Rejection
The rejection of claims 1-11 and 13-15 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kozlov et al. (US 2013/0245139 A1) is withdrawn in order to apply the same reference Kozlov et al. for a different reason to reject the amended claims under a new ground of 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et al. in view of Rasmussen is withdrawn in order to apply the same reference Kozlov et al. in view of Rasmussen for a different reason to reject the amended claims under a new ground of rejection.
The provisional rejection of claims 1-5, 10-12, and 14-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, and 12-15 of copending Application No. 16/328,389 is withdrawn in view of the approved terminal disclaimer.
The provisional rejection of claims 1-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 of copending Application No. 16/433,223 is withdrawn in view of the approved terminal disclaimer.
The provisional rejection of claims 1-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, and 12-13 of copending Application No. 16/815,749 (the ‘749 application) is withdrawn in view of the approved terminal disclaimer.
The rejection of claims 1-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 7,098,253 (the ‘253 patent) in view of Heilmann et al. (US 5,468,847) is withdrawn because the argument of “Heilmann provides no teaching or suggestion for separating monomeric proteins from aggregated proteins” is persuasive. However, the claims are subject to a new ground of rejection.

New Ground of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kozlov et al. (US 2013/0245139 A1, previously cited 7/30/2020.).
Claim 1 is drawn to a process for separating aggregated proteins from monomeric proteins in a biological solution as follows.

    PNG
    media_image1.png
    750
    1109
    media_image1.png
    Greyscale

Kozlov et al. teach a process for removal of protein aggregates from biopharmaceutical preparations (e.g., a biological sample [0080-0081]) in a flow-through mode as follows [Title, Fig 1, 0014]. Kozlov et al. teach the filter element comprising a solid support of porous or 
    PNG
    media_image2.png
    227
    329
    media_image2.png
    Greyscale
nonporous material selected from a chromatographic resin, a membrane, a porous monolith, a woven fabric and a non-woven fabric [0015, 0088], reading on the limitation of a porous substrate of filter element. Kozlov et al. teach binding groups are attached to the solid [AltContent: textbox ([img-media_image3.png]
        [img-media_image4.png] 
      [img-media_image5.png])]support either be through a covalent bond, such as in the case of grafting, or through coating, adhesion, adsorption, and similar mechanisms [0088]. Kozlov et al. teach an acidic group of covalently grafted to a solid support via a polymer linker comprising a hydrocarbon backbone and a plurality of pendant groups; wherein, R4 is NH or O; R5 is an aromatic group of C6H4 [0047] according to the formula of figure 2F shown as follows, reading on a spacer group that directly links the at least one acidic group to the hydrocarbon backbone by a chain of at least 6 catenated atoms in claim 1 and 14-15. 

    PNG
    media_image6.png
    416
    616
    media_image6.png
    Greyscale
With respect to claim 3, Kozlov et al. teach removal of protein aggregates from biopharmaceutical preparations in a flow-through mode [Title, Fig 1, 0014], reading on recovering the monomeric proteins without eluting. 
With respect to claims 4-9, Kozlov’s figure 5 shows the yield of monomer antibody is greater than 70% when antibody load above 100 mg/ml (reading on claim 4 and 6-7) and remove aggregated proteins at least 10% (reading on claim 5). Kozlov’s figure 5 further shows 
With respect to claim 10, Kozlov et al. teach cation exchange binding groups attached at a density of about 1 to about 30 mM [0025].
With respect to claim 13, Kozlov’s 2-acrylamido-2-methylpropanesulfonic acid (AMPS) comprises an acidic group of a sulfono group shown above [0157]. Kozlov further teach the negative charges can be sulfonic, sulfate, phosphoric, phosphonic or carboxylic group [0047].
Therefore, the reference is deemed to anticipate the instant claims above.
Applicant’s Argument
The spacer does not contain at least 6 catenated atoms between one acidic group and the hydrocarbon backbone (Remarks, p1, 35 U.S.C. § 102 Rejections).

Response to Arguments
[AltContent: textbox ([img-media_image3.png]
        [img-media_image4.png] 
      [img-media_image5.png])]Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive because Kozlov et al. teach an acidic group of covalently grafted to a solid support via a polymer linker comprising a hydrocarbon backbone and a plurality of pendant groups; wherein, R4 is NH or O; R5 is an aromatic group of C6H4 [0047] according to the formula of figure 2F shown as follows, satisfying the limitation of the spacer contain at least 6 catenated atoms between one acidic group and the hydrocarbon backbone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et al. as applied to claims 1, 3-10 and 13-15 described and further in view of Rasmussen et al. (US 7,674,836 B2, previously cited 7/30/2020). 
Claim 2 is drawn to the polymer comprises interpolymerized units of at least one monomer comprising:
(1) at least one ethylenically unsaturated group;
(2) at least one acidic group or salt thereof; and
(3) a spacer group that directly links the at least one ethylenically unsaturated group and the at least one acidic group or salt thereof by a chain of at least 6 catenated atoms.
Kozlov et al. teach an acidic group (e.g., sulfonic acid [0047]) covalently linked to a solid 
Kozlov et al. do not explicitly teach a structure of a spacer comprising at least 8 catenated atoms.

    PNG
    media_image7.png
    122
    319
    media_image7.png
    Greyscale
Similarly, Rasmussen et al. teach disposing the macroporous cation exchange resin on a surface of a filtration medium for purification of Immunogloblin G (col 19, 64-67 bridging to col 20, col 2, line 1-19). Rasmussen et al. teach the filtration media is a porous matrix is typically a woven or non-woven fibrous web, porous fiber, porous membrane, porous film, hollow fiber, or tube (col 21, line 12-14). Rasmussen et al. teach the negative charged group of sulfonic acid can be immobilized to a filtration media via a cross-linked monomer of (meth)acrylamidosulfonic acids of Formula (I) shown above (col 6, line 40-45; claim 5); wherein, Y is 1~10 carbon atoms. Thus, one of ordinary skill in the art would have been taught and/or motivated to optimize the length of spacer in the range of 1-10 carbon atoms as taugh by Rasmussen et al., reading on the limitations in claims 2 and 11-12.
One of ordinary skill in the art before the effective filing date would have been taught and/or motivated to conjugate a sulfonic acid to a porous filter element via Rasmussen’s spacer because Kozlov et al. teach conjugation of sulfonic acid to a solid support of a porous filter element and Rasmussen et al. teach the negative charged group of sulfonic acid can be immobilized to a filtration media via a cross-linked monomer of (meth)acrylamidosulfonic acids of Formula (I) for the same purpose of making a filtration media (col 6, line 40-45; claim 5). The combination would have reasonable expectation of success because both references teach conjugation of sulfonic acid to a porous filter media via a spacer.

Applicant Arguments
Kozlov are not within the scope of suitable monomers because the spacer group is not sufficiently long (Remarks, p5, last para).
Rasmussen does not teach these monomers grated to a porous substrate (Remarks, p5, last para bridging to p6, para 1).
Longer spacer groups are surprisingly effective for separating monomeric proteins from aggregated proteins. There is no teaching or suggestion in either Kozlov or Rasmussen that such monomers are more effective than those with shorter spacer groups (Remarks, p6, para 2).

Response to Arguments
[AltContent: textbox ([img-media_image3.png]
        [img-media_image4.png] 
      [img-media_image5.png])]Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because Kozlov teach a spacer comprising at least 6 catenated atoms. Kozlov et al. teach an acidic group of covalently grafted to a solid support via a polymer linker comprising a hydrocarbon backbone and a plurality of pendant groups; wherein, R4 is NH or O; R5 is an aromatic group of C6H4 [0047] according to the formula of figure 2F shown above. 
Applicant’s argument (ii) is not persuasive because applicant argued a single reference of Rasmussen et al. alone; whereas, the rejection is based on Kozlov et al. in view of Rasmussen et In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).

    PNG
    media_image7.png
    122
    319
    media_image7.png
    Greyscale
In response to applicant's argument (iii) that longer spacer groups are surprisingly effective for separating monomeric proteins from aggregated proteins, the examiner does not find any data to support the argument. Furthermore, Rasmussen et al. teach the negative charged group of sulfonic acid can be immobilized to a filtration media via a cross-linked monomer of (meth)acrylamidosulfonic acids of Formula (I) comprising various length of alkyl group shown as follows (col 6, line 40-45; claim 5); wherein, Y is 1~10 carbon atoms satisfying the limitation of a spacer comprising at least 8 catenated atoms. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Thus, argument (iii) is not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 7,098,253 (the ‘253 patent) in view of Kozlov et al. (US 2013/0245139 A1). 
Claim 13 of the ‘253 patent disclosed a method of separating or purifying a charged material comprising the steps as follows:

    PNG
    media_image8.png
    369
    526
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    401
    534
    media_image9.png
    Greyscale


The macroporous of ion exchange resin of the ‘253 patent reads on a porous substrate of filter media. The cross-linking of ionic monomer to ion exchange resin reads on sulfonic group grafted to the porous substrate of ion exchange resin.
Claim 13 of the ‘253 patent did not explicitly a charged material as a protein.
Kozlov et al. teach a process for removal of protein aggregates from biopharmaceutical preparations (e.g., a biological sample [0080-0081]) in a flow-through mode as follows [Title, 
    PNG
    media_image2.png
    227
    329
    media_image2.png
    Greyscale
Fig 1, 0014]. Kozlov et al. teach binding groups are attached to the solid support either be through a covalent bond, such as in the case of grafting, or through coating, adhesion, adsorption, and similar mechanisms [0088]. Kozlov et al. teach the filter element comprising a solid support of porous or nonporous material selected from a chromatographic resin, a membrane, a porous monolith, a woven fabric and a non-woven fabric [0015, 0088]. Kozlov et al. further teach an acidic group of covalently grafted to a solid support via a polymer linker 

    PNG
    media_image10.png
    126
    232
    media_image10.png
    Greyscale
Claim 13 of the ‘253 patent disclosed the linker/spacer structure for conjugating a sulfonic group to a porous substrate as follows, satisfying the instant claims 2 and 11-15.
With respect to claim 3, Kozlov et al. teach removal of protein aggregates from biopharmaceutical preparations in a flow-through mode [Title, Fig 1, 0014], reading on recovering the monomeric proteins without eluting. 

    PNG
    media_image6.png
    416
    616
    media_image6.png
    Greyscale
With respect to claims 4-9, Kozlov’s figure 5 shows the yield of monomer antibody is greater than 70% when antibody load above 100 mg/ml (reading on claim 4 and 6-7) and remove aggregated proteins at least 10% (reading on claim 5). Kozlov’s figure 5 further shows the purifications condition at pH 5.3 (reading on claim 8) and conductivity of 5 mS/cm (reading on claim 9). 
With respect to claim 10, Kozlov et al. teach cation exchange binding groups attached at a density of about 1 to about 30 mM [0025].

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, and 11 of U.S. Patent No. 9,958,364 (the ‘364 patent, previously cited 7/30/2020.).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the ‘364 patent disclosed an article comprising (a) a porous substrate (e.g., a porous membrane in claim 2) and a polymer, grafted to said porous substrate, comprising (1) at least one monovalent ethylenically unsaturated group, (2) at least one monovalent ligand functional group selected from acidic groups , basic groups other than guanidino, and salts thereof, and (3) a multivalent spacer group that is directly bonded to said monovalent groups so as to link at least one said ethylenically unsaturated group and at least one said ligand functional group by a chain of from 9 to 16 catenated atoms. Claim 11 of the ‘364 patent disclosed the article comprising at least one filter element. This instant application is a process of using the article of the ‘364 patent for separating aggregated proteins from monomeric proteins. Thus, claims 1 and 11 of the ‘364 patent consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from 
Claim 3 of the ‘364 patent disclosed ethylenically unsaturated group is selected from an ethenyl group, a 1-alkylethenyl group, and a combination thereof, satisfying the instant claim 11.
Claim 5 of the ‘364 patent disclosed functional group is selected from carboxy, phosphono, phosphato, sulfono, sulfato, boronato, tertiary amino, quaternary amino, and combinations thereof, satisfying the instant claim 13.
Claim 6 of the ‘364 patent disclosed functional group is a heteroatom-containing hydrocarbon group, satisfying the instant claim 14.
Claims 7-8 of the ‘364 patent disclosed spacer group comprises at least one hydrogen bonding moiety, satisfying the instant claim 15.
Claim 9 of the ‘364 patent disclosed the article comprising the compound formula (I) as follows: CH2=CR1-C(=O)—X—R2—[Z—R2]n-L; wherein,
R1 is selected from hydrogen, alkyl, cycloalkyl, aryl , and combinations thereof; each
R2 is independently selected from hydrocarbylene, heterohydrocarbylene , and
combinations thereof;
(ii) 	X is O or where R3 is selected from hydrogen hydrocarbyl, heterohydrocarbyl, and
combinations thereof;
(iii) 	Z is heterohydrocarbylene comprising at least one hydrogen bond donor , at least one
hydrogen bond acceptor , or a combination thereof;
n is an integer of 0 or 1; and
L is a heteroatom - containing group comprising at least one monovalent ligand

salts thereof.
Thus, claim 9 of the ‘364 patent further reads on the instant claims 2, 11-12, and 14-15.

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive because the argument of “A terminal disclaimer will be submitted in due course to overcome this rejection” does not overcome the rejection of record.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
1-March-2021
/Soren Harward/Primary Examiner, Art Unit 1631